Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claim 26 adds the structure of a quick release slide and a quick release ramp to the quick release means. However, such are not recited with any structural relationship to the other recited elements such that one can determine the scope of the claim.  One cannot determine if the slide and ramp are part of the handle, sleeve, tensioning mechanism or any other element such that one can clearly determine the scope of the claim.  
	 Claim Rejections - 35 USC § 103
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi 2,478,131.
 Claim 9 is considered shown by Rossi with 18 being an outer sleeve connected from the interior of handle 17 having an inner cable 9 connected at a distal tensioning anchor and having a tensioning mechanism comprised of a spring 22 that pushes against the tensioning anchor 27 to increase the tension of the inner cable 19.  
While Rossi does not mention that his spring 22 is made of stainless steel, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In the instant case the selection of stainless steel for its corrosive resistant properties would have been obvious to prevent rust due to moisture. 
Conclusion
Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive. 
The objection to the drawing has not be sustained as the claims reciting the unshown subject matter have been cancelled. 
The double patenting rejection under 101, and considered under obviousness-type double patenting has not be made due to the recitation of aa stainless-steel spring not recited in the previous patent. 
Applicant’s amendments and cancellation of the claims rejected is noted in overcoming the previous grounds for rejection under 112. 

With respect to claim 24, the attachment means is considered to invoke means plus function interpretation with the corresponding structure being disclosed on the second paragraph of pg. 10 in a storage recess 24 in the handle configured to be capable of accepting the tip of the sleeve after being bent towards the handle.  No such combination of a recess with such a functional capability in the sleeve is shown by Rossi.  As such, claim 24 is not rejected. 

Claim 26 is directed to the combination of a quick release means and is considered to invoke means plus function with the slide being disclosed as 25, ramp 26 and release spring 27 that blocks threaded sleeve 11 as disclosed at the top of pg. 11.  Such a structural combination is not consider disclosed and as such not considered fairly taught by Rossi or any combination of the art of record. 

Similarly the tensioning mechanism of claim 30 is considered to invoke means plus function with the corresponding structure found the top of pg. 12 in the slide button 25 engaging the distal end of the stainless steel spring 22.  Such a combination appears to be directed to fig. 11.  However, the specification is not fully clear to this extent. While 18 of Rossi could be describe as an external tensioning mechanism, such does not structurally include a slide button and no rejection is being made. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711